Case 1:17-cv-01623-LPS-CJB Document 542 Filed 03/24/20 Page 1 of 4 PageID #: 28885




                                            March 24, 2020

  VIA E-FILING
  The Honorable Leonard P. Stark
  J. Caleb Boggs Federal Building
  844 N. King Street
  Room 6124, Unit 26
  Wilmington, DE 19801-3556

                 Re:     Guardant Health, Inc. v. Foundation Medicine, Inc.
                         C.A. No. 17-cv-1616-LPS-CJB
                         Guardant Health, Inc. v. Personal Genome Diagnostics, Inc.
                         C.A. No. 17-cv-1623-LPS-CJB

  Dear Chief Judge Stark,

           Pursuant to Your Honor’s March 19, 2020 Oral Order, the parties submit this joint status
  report proposing how the currently scheduled April 14th hearing and the overall schedule for this
  case should proceed. As set forth below, the parties agree the Court should cancel the April
  14 hearing. The parties’ detailed positions on the April 14 hearing and the overall case schedule
  are set forth below.

  Plaintiff’s Position

          The parties agree that the April 14, 2020 telephonic oral argument may be taken off
  calendar if the Court so wishes given your Honor’s March 23, 2020 Order resolving most of the
  issues to be discussed. We suggest rescheduling the April 14 telephonic hearing, if needed, upon
  the issuance of the reports and recommendations on the pending summary judgment motions.

          Because the situation is fluid and evolving, the rest of the schedule should be preserved for
  now pending a joint status report to be submitted by the parties on April 27, 2020. As already
  extended by the Court’s recent February 19, 2020 order, the PGDx trial is not scheduled to begin
  until June 8, 2020. Maintaining that date will help bring this case to a conclusion.

          For the better part of a year, defendants have been positioning to delay the trial of this
  matter. All the remaining discovery identified by the Defendants was well known by the parties
  and the Court when the trial was moved back to June 8, 2020 trial date. Defendants’ over-the-top
  litany defies the record.

          The two primary incomplete events Defendants’ feature are their own third party discovery
  efforts from Wilson Sonsini and Illumina. The Wilson Sonsini subpoena was served more than a
  year ago in February 2019. The Illumina subpoena is coming up on its year anniversary, having
  been served on May 3, 2019. Although never shy to finger point, Guardant cannot be blamed for
  the fact it has taken Defendants more than a year to enforce these subpoenas. This is a crystalline
  example of how Defendants are boot-strapping their arguments for delay.

     919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
  PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:17-cv-01623-LPS-CJB Document 542 Filed 03/24/20 Page 2 of 4 PageID #: 28886




         Another example of an overblown argument for delay is Defendants’ complaint about 1200
  documents that were recently produced by Guardant. Most of the documents were produced
  months ago. Defendants’ demand for the reproduction of these documents was not a good use of
  time and is no basis for delay.

         Keeping the June trial date for now subject to an April 27 status update to the Court
  balances the interests by offering an incentive to the parties to help bring the case to a close.
  Another trial date delay is likely only to beget more drama and over-heated rhetoric from
  Defendants coupled with further requests for delay.

  Defendants’ Position

          Defendants appreciate the Court’s attention to this matter in the uncertain times facing the
  Court and the parties. Fortunately, this case does not present an emergency situation, and even in
  ordinary times, the April hearing would be unnecessary and premature. The Court has already
  resolved all pending objections to Judge Burke’s Markman recommendations and Guardant’s
  motions to dismiss. See D.I. 541.1 Moreover, all of the parties’ summary judgment motions, save
  one FMI motion, are still pending before Judge Burke2 and, even if Judge Burke decided those
  motions today, there would be insufficient time for the parties to fully brief any additional
  objections to his Reports & Recommendations before April 14.

         Postponing the April 14 hearing would not impact FMI’s trial date, which is scheduled for
  November. As for PGDx’s June trial date, PGDx respectfully requests that the Court postpone
  that date in view of the coronavirus outbreak and current events, which are substantially
  complicating PGDx’s efforts to prepare for, and complete discovery before, trial. Lead counsel of
  both Guardant and PGDx are located in California, which is now subject to severe travel and
  quarantine restrictions. See, e.g., California Orders Lockdown for State’s 40 Million Residents,
  Wall Street Journal (March 20, 2020), available at https://www.wsj.com/articles/china-reports-
  no-new-domestic-coronavirus-infections-for-the-first-time-since-outbreak-started-11584611233.
  Although PGDx is diligently attempting to complete discovery, circumstances have unavoidably
  delayed this process.

         First, Guardant already delayed the Court-ordered supplemental deposition of its CEO, Dr.
  Eltoukhy, in Redwood City, California, because of issues the witness is having in view of the
  coronavirus outbreak and current events. See D.I. 429; D.I. 261. Because Dr. Eltoukhy will be a
  key Guardant witness at trial, Defendants strongly prefer to take his deposition in person.
  However, current travel restrictions will make it difficult, if not impossible, for PGDx’s counsel
  in Southern California and FMI’s counsel in Boston, Massachusetts, to travel to Redwood City in
  Northern California to take Dr. Eltoukhy’s supplemental deposition. Moreover, the Court ordered
  that supplemental deposition, in part, so Defendants can examine Dr. Eltoukhy’s inconsistent
  testimony regarding his early relationship with Guardant and the impact of that testimony on


  1
   All citations are to C.A. No. 17-1623-LPS-CJB unless otherwise noted.
  2
   Defendants previously identified all pending summary judgment motions.              See D.I. 532,
  Appendix A at 2.


                                                   2
Case 1:17-cv-01623-LPS-CJB Document 542 Filed 03/24/20 Page 3 of 4 PageID #: 28887



  certain Guardant privilege claims. See D.I. 261. After the supplemental deposition, the parties
  will need to address and resolve the status of Guardant’s privilege claims and complete any related
  remaining discovery. Separately, the Court also ordered Dr. Eltoukhy’s supplemental deposition
  so he could try to explain his actions in deleting evidence after his first deposition. See D.I. 429.
  Based on Dr. Eltoukhy’s testimony, and Defendants’ forensic analysis of his laptop, the parties
  and the Court will then need to resolve whether Defendants are entitled to any adverse inferences
  or other relief that may impact the scope of trial.

          Second, Guardant’s patent prosecution counsel, which is based in Palo Alto, California,
  has already cancelled one deposition based on current events and other concerns. A separate
  deposition of Guardant’s patent prosecution counsel remains pending in early April, but will also
  likely be delayed in view of current restrictions. Guardant blames PGDx for the timing of these
  depositions, but the timing of the depositions was dictated by PGDx being required to file two
  motions to compel, culminating in a recent Special Master decision ordering Guardant’s patent
  prosecution counsel to provide documents, which PGDx just received on March 3.

          Third, Guardant has objected to a declaration from third-party Illumina, Inc., which sought
  to authenticate documents Illumina produced and to provide testimony by declaration instead of a
  deposition. In view of Guardant’s objections to this approach, Defendants will also need to depose
  a witness from Illumina. Illumina is based in San Diego, California, and has already raised
  concerns about proceeding with a deposition in view of current restrictions.

         Fourth, just yesterday—sixteen months after the document production deadline—Guardant
  produced over 1,200 documents that Defendants’ forensic expert recovered after Dr. Eltoukhy
  improperly deleted documents following his prior deposition. See D.I. 429. Defendants have not
  yet had the opportunity to review or consider the implications of those documents or what
  documents remain missing.

           Under the current schedule, PGDx and Guardant will be required to engage in substantial
  trial preparation within several weeks, exchanging pretrial documents no later than the middle of
  April. See D.I. 533 (proposed pretrial order due May 15). Proceeding under that schedule would
  be complicated by the pending discovery described above and inefficient due to the many pending
  summary judgment motions, the resolution of which could substantially narrow the scope of, or
  eliminate the need for, trial. The pending motions raise fundamental issues, such as claim terms
  that will be construed for the first time on summary judgment. This includes, for example, the
  term “unique sequence reads,” a key claim term in one of the patents-in-suit, U.S. Patent No.
  9,840,743. See D.I. 402 at 2 n.2 (declining to construe “unique sequence reads” during the
  Markman phase but inviting the parties to brief the issue on summary judgment); D.I. 431 at 14
  (asking Court to construe “unique sequence reads” on summary judgment). PGDx has also moved
  to strike two new infringement theories that PGDx contends Guardant presented for the first time
  on summary judgment. See D.I. 497, 498. The resolution of that motion will determine what
  theories, if any, Guardant will be permitted to present at trial, significantly impacting PGDx’s trial
  preparation, and potentially requiring additional expert reports and discovery. See id. Moreover,
  because Guardant moved to dismiss PGDx’s counterclaims, the pleadings have not yet closed and
  Guardant has not even pled its defenses to PGDx’s Walker Process monopolization and attempted
  monopolization counterclaims. The Court just denied Guardant’s Motion on March 23, D.I. 541,



                                                    3
Case 1:17-cv-01623-LPS-CJB Document 542 Filed 03/24/20 Page 4 of 4 PageID #: 28888



  but Guardant will not be required to file its Answer until April 6—shortly before the parties will
  need to begin exchanging pretrial documents. Finally, PGDx’s counsel has implemented a variety
  of new procedures to curb the spread of the coronavirus, including work-from-home policies and
  maintaining minimal in-office staff support. Such procedures will further complicate PGDx’s
  efforts to complete discovery and prepare for a June trial.

          In view of the above circumstances, PGDx respectfully requests that the Court postpone
  the current June 8 trial date and set a scheduling conference in two months to set a new trial date.



                                                Respectfully submitted,

                                                /s/ Brian E. Farnan

                                                Brian E. Farnan

  cc: Counsel of Record (via E-Filing)




                                                   4
